Lumpkin, O. J.
There was a conflict of evidence in this case, and the only question is, was there testimony enough to warrant the judgment of the Court ? In other words, suppose this case before the jury, and the verdict had been for Barton, the defendant in error, would the verdict of the jury be set aside and a new trial ordered, because the verdict was strongly and decidedly against the weight of evidence? We think not. The judgment of the Court upon the/hefe, in cases of habeas corpus, is analagous to a verdict of the jury; and will not be disturbed by the reviewing Court, provided there was enough evidence to support it, although there may have been other proof strongly in conflict with it.
' Judgment affirmed.